Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/02/2020 has been considered by the examiner.

Status of Claims
4.	This Office Action is issued in response to the Amendment filed on 11/09/2020.
Claims 1-6 are pending in this Office Action.
Claims 1, 2 and 6 are amended.



Response to Arguments
5.	The previous 112(b) rejections have been withdrawn in response to claims’ amendments.
Applicant argues that the combination of cited references does not teach a token including an expiration date and information concerning a request to an external server.  The examiner respectfully disagrees.  Johnson discloses a token has a lifetime (paragraph [0119]).  The specification or the claims do not define the term “information concerning a request.” The examiner interprets the token itself is the “information concerning a request” because it has replying information of the request.  Therefore, the argued limitations are taught by the cited references.  Please see detailed rejections below.

Claim Rejections - 35 U.S.C. § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.	

7.	Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160295408), hereinafter “Chen”, in view of Johnson et al. (US 20060235796), hereinafter “Johnson” and in view of Mihaylov et al. (US 20160094530), hereinafter “Mihaylov”.
Regarding claim 1, Chen discloses a server arranged in a mobile network for providing a token to a mobile terminal (Fig 1A, 1B, and 2 with associated text: Core LTE network or Evolved Packet Core has device providing token for mobile device), the server comprising: 
a network interface (Fig. 3, paragraph [0032]: communication interface 370); and 
a processor coupled to the network interface (Fig. 3, paragraph [0032]:processor 320), 
a memory comprising instructions executable by the processor (Fig. 3, paragraph [0032]: memory 330), wherein, when executed, the instructions cause the processor to at least: 
receive, from the mobile terminal, a request asking for the token (paragraphs [0059] and [0072]: mobile device communicates to get action indicator-token),
determine whether the request is received via the mobile network, (paragraphs [0011], Fig. 2 with associated text: determining if mobile device communicates via mobile network or a WiFi network),
if the request is received via the mobile network, obtain subscriber identification information of the mobile terminal based on a session with the mobile terminal (paragraphs [0011] and [0047-49]: obtaining subscriber information), 
obtain a token which includes [an expiration date of the token], information concerning a request to an external server, and [a user profile] associated with the subscriber identification information (Fig.2 with associated text: when the mobile device initiates processes to access network 260, it makes requests for communication with/services from the access network 26 which is external to the mobile device.  Paragraph [0030]: network 260 includes servers. Paragraphs [0051], [0058], [0061], [0072]: associating subscriber information with action indicator. The action indicator allows accessing to network services by the mobile device; therefore, the action indicator has information concerning the mobile device’s request of accessing network 260) and to which an [electronic signature is added], and
transmit the token to the mobile terminal (paragraph [0072]: providing action indicator to mobile device), and if the request is received via a network other than the mobile network, [notify] the mobile terminal that the token is not transmitted (paragraph [0011]: mobile device is not recognized if it communicates with via WiFi; therefore, the network cannot obtain the mobile device’s identity and cannot provide action indicator accordingly).
Chen does not explicitly disclose the token is signed and includes an expiration date and a user profile and notifying the mobile device that the token is not transmitted.  However, signing token and a token includes an expiration date and user profile are known in the art before the effective filing date of the claimed invention and Johnson’s teaching is an example (Paragraphs [0041] and [0055]: token includes user’s credentials-profile.  Paragraph [0056]: electronic signed token. Paragraph [0119]: token has lifetime-expiration date).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen’s teaching of using a mobile device’s identifier to issue a token for the mobile device with Johnson’s teaching of the token is signed and includes a lifetime and user’s credentials.  The motivation to do so would be to provide authorized parties needed user information to use in authenticating user while protect user’s sensitive information from being eavesdropped by unauthorized parties (paragraphs [0055-56]).
	Chen and Johnson do not explicitly disclose notifying the mobile device that the token is not transmitted.  However, notifying a device of failing to provide token is known (paragraph [0020]: “If any of the conditions (1)-(4) fails the checking by the register 132, the register 132 may decline to send an authorization token back to the mobile device 110, and/or send notification to the mobile device 110 as appropriate.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen and Johnson’s teachings of using a mobile device’s identifier to issue a token for the mobile device with the token is signed and includes a user profile and with Mihaylov’s teaching of notifying a device of failing to provide token.  The motivation to do so would be network efficiency because knowing of a failed status would make a device perform next actions accordingly to save time and power.
	Regarding claim 3, the server according to claim 1, wherein the server includes a first network interface at which access via the mobile network arrives and a second network interface at which access via a network other than the mobile network arrives, and when executed, the instructions further cause the processor to at least: determine, based on an arrival of the request at the first network interface, that the request is received via the mobile network (Chen, Fig. 2 with associated text: Mobile device communicates with evolved packet core via LTE access network 210-1 or WiFi access network 210-2.  Different functions are performed accordingly to obtain the mobile device’s identity via these access networks).
Regarding claim 4, the server according to claim 1, wherein, when executed, the instructions further cause the processor to at least: the processing unit is further configured obtain apparatus identification information of the mobile terminal, and not transmit the token to the mobile terminal if the apparatus identification information does (Chen, paragraph [0012]: “the mobile device identifier identifies the mobile device (e.g., based on an International Mobile Station Equipment Identity (IMEI), a media access control (MAC) address, etc.), and that the subscriber information identifies a subscriber associated with the mobile device (e.g., based on an International Mobile Subscriber Identity (IMSI), based on a subscriber identity module (SIM) card, etc.)”  Paragraph [0051]: associating mobile device identifier with subscriber information and action indicator.  It is obvious that if mobile identifiers and subscriber information do not correspond, the token would not be obtained and transmitted). 
Claim 6 is rejected for disclosing similar subject matters to claim 1.
8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160295408), hereinafter “Chen”, in view of Johnson et al. (US 20060235796), hereinafter “Johnson” and in view of Mildh et al. (US 20150327065), hereinafter “Mildh”.
Regarding claim 2, Chen discloses a server arranged in a mobile network for providing a token to a mobile terminal, the server comprising: 
a network interface (Fig. 3, paragraph [0032]: communication interface 370); and 
a processor coupled to the network interface (Fig. 3, paragraph [0032]:processor 320), 
a memory comprising instructions executable by the processor (Fig. 3, paragraph [0032]: memory 330), wherein, when executed, the instructions cause the processor to at least: 
receive, from the mobile terminal, a request asking for the (paragraphs [0059] and [0072]: mobile device communicates to get action indicator-token), determine whether the (paragraphs [0011], Fig. 2 with associated text: determining if mobile device communicates via mobile network or a WiFi network), 
obtain subscriber identification information of the mobile terminal based on a session with the mobile terminal if the request is received via the mobile network (paragraphs [0011] and [0047-49]: obtaining subscriber information),
obtain the subscriber identification information by performing [authentication processing] on the mobile terminal if the request is received via a network other than the mobile network (Fig. 2 with associated text, paragraphs [0018] and [0022]: mobile device could access evolved packet core via WiFi.  Paragraph [0055]: mobile device communicates its identifier via WiFi and subscriber information is obtained from mobile device identifier), 
obtain a token which includes [an expiration date of the token], information concerning a request to an external server, and [a user profile] associated with the subscriber identification information (Fig.2 with associated text: when the mobile device initiates processes to access network 260, it makes requests for communication with/services from the access network 26 which is external to the mobile device.  Paragraph [0030]: network 260 includes servers. Paragraphs [0051], [0058], [0061], [0072]: associating subscriber information with action indicator. The action indicator allows accessing to network services by the mobile device; therefore, the action indicator has information concerning the mobile device’s request of accessing network 260) and to which an [electronic signature is added], and 
transmit the token to the mobile terminal (paragraph [0072]: providing action indicator to mobile device).
Chen does not explicitly disclose the token is signed and includes an expiration date and a user profile and notifying the mobile device that the token is not transmitted.  However, signing token and a token includes an expiration date and user profile are (Paragraphs [0041] and [0055]: token includes user’s credentials-profile.  Paragraph [0056]: electronic signed token. Paragraph [0119]: token has lifetime-expiration date).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen’s teaching of using a mobile device’s identifier to issue a token for the mobile device with Johnson’s teaching of the token is signed and includes a lifetime and user’s credentials.  The motivation to do so would be to provide authorized parties needed user information to use in authenticating user while protect user’s sensitive information from being eavesdropped by unauthorized parties (paragraphs [0055-56]).
	Chen and Johnson do not explicitly disclose performing authentication processing on the mobile terminal if the request is received via a network other than the mobile network.  However, performing authentication processing on the mobile terminal when it accesses WiFi network is known in the art before the effective filing date of the claimed invention and Mildh’s teaching is an example (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen and Johnson’s teachings of using a mobile device’s identifier to issue a token for the mobile device with the token is signed and includes a user profile and with Mildh’s teaching of performing authentication processing on the mobile terminal when it accesses WiFi network.  The motivation to do so would be to improve the handling of an access attempt by a wireless device in a Wi-Fi network as taught by Mildh (paragraph [0007]).
9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160295408), hereinafter “Chen”, in view of Johnson et al. (US 20060235796), hereinafter “Johnson”, in view of Mihaylov et al. (US 20160094530), hereinafter “Mihaylov”, and in view of Tatu J. Ylonen (US 20150222604), hereinafter, “Ylonen”.
Regarding claim 5, the server according to claim 1. Chen, Johnson, and Mihaylov do not explicitly disclose but Ylonen discloses a link local address is assigned to the network interface (paragraph 440: network interface is assigned link-local IP address).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen, Johnson and Mihaylov’s teachings of using a mobile device’s identifier to issue a token for the mobile device, the token is signed and includes a user profile, notifying a device of failing to provide token with Ylonen’s teaching of network interface with link local address.  The motivation to do so would be to efficiently facilitate communication among devices within a subnet in the absence of external address configuration.

Conclusion	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on M-Th 9:00 am- 2:00 pm and alt Fri 9 am- 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH T. LE/
Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/           Supervisory Patent Examiner, Art Unit 2495